significant index no tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jun ‘ in re this letter constitutes notice that a waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company’ founded in used in the building industry the majority of the production is is a manufacturer of custom commercial work manufactured under signed contracts the company is located in on the company adopted the plan the plan covers a total of __ participants _ active participants and and its primary sales region includes inactive participants the current economic recession has had a significant impact on the company's ability to meet the minimum_funding_standard for the plan_year beginning their already difficult cash_flow situation was made worse by the events of september after which work orders were sharply curtailed the company experienced temporary substantial business hardship as evidenced by an approximate drop in sales from that resulted in net losses in income fiscal years ending and oe all benefit accruals under the plan were frozen further the asof- company s prospects for recovery from this business hardship are significantly affected by the overall condition of the economy as the general economy continues to improve the company's expectation is that their financial situation will also improve for ' the company projects an improvement in sales and a profit for the year your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as others as precedent when re-filing form_5500 for the plan_year beginning letter should be entered on schedule b actuarial information we have sent a copy of this letter to the area manager in _ the date of this if you have any questions concerning this matter please contact sincerely martin l pippins manager employee_plans actuarial group
